DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 12/03/2021 has been entered. Applicant has amended claims 1-2, 10-11, and 16. No claims have been added or cancelled. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-15, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Joshi et al (US 2016/0292216). Joshi teaches the amended limitations in the independent claims as seen below in the current rejection.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al (US 2018/0173423) in view of Mehrotra et al (US 2018/0004783) and Joshi et al (US 2016/0292216)
Regarding claim 1, Dain teaches a computer-implemented method comprising: wherein the multi-tenant storage device is configured to store data in a first storage tier, a second storage tier and a third storage tier (Figure 5A, 502 and Figure 3, 302-316); updating, by the multi-tenant storage device, tenant-specific storage rules for at least one of the first storage tier, the second storage tier and the third storage tier based on the determining whether each of the object attributes meet the respective predetermined threshold values (Fig 5B 526-534); receiving, by the multi-tenant storage device, a data object from the tenant for storage (Figure 5A, 506) ; dividing, by the multi-tenant storage device, the data object into at least a first portion and a second portion based on the tenant-specific storage rules ([0105] - However, when a tenant requests to make the z/TPF record data available to a CRM application, the TS7700 may export the data volumes to an object store (e.g., using MCStore), preferably with a 1-to-1 mapping between the data volume and the corresponding object. Upon receiving the tenant's request, the object store may invoke a storlet which separates the records in the data volume according to tenant. New multi -tenant security boundaries and objects for each set of tenant records may subsequently be created. The metadata corresponding to the original object may also be updated with the name, location, security credentials, size, etc., of the objects separated by tenant. Moreover, implementing Spectrum Scale unified file and object access may allow for the objects created by the storlet to be directly accessible via legacy file protocols by the distributed system CRM application); and storing. by the multi-tenant storage device, the at least the first portion and the second portion on separate ones of the first storage tier, the second storage tier and the third storage tier based on the tenant-specific storage rules (Figure 5B, 534).  
Dain does not explicitly teach determining, by the multi-tenant storage device, whether each of the object attributes meet respective predetermined threshold values for the first storage 
Mehrotra teaches determining, by the multi-tenant storage device, whether each of the object attributes meet respective predetermined threshold values for the first storage tier, the second storage tier and the third storage tier based on statistical data generated for the object attributes ([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include determining, by the multi-tenant storage device, whether each of the object attributes meet respective predetermined threshold values for the first storage tier, the second storage tier and the third storage tier based on statistical data generated for the object attributes as taught by Mehortra. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Mehortra ([0002]).
(Figure 4, S255-S265).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain in view of Mehortra, as seen above, to include determining, by a multi-tenant storage device, object attributes associated with each search query in a set of search queries submitted by a tenant over time as taught by Joshi. It would be advantageous to make the combination to increase security of database management systems with respect to processing searches, or queries, to only allow the tenant to view data that tenant has permission to view as taught by Joshi ([Figure 4]).
Regarding claim 2, Dain does not explicitly teach further comprising collecting, by the multi-tenant storage device, the query data for the set of queries, the query data including the object attributes.  
Mehrotra teaches further comprising collecting, by the multi-tenant storage device, the query data for the set of queries, the query data including the object attributes ([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking). 
([0002]).
Regarding claim 3, Dain teaches wherein the dividing the data object into at least the first portion and the second portion comprises dividing the data object into the first portion, the second portion and a third portion ([0081] - As described above, the at least one program may be a storlet implemented in the object storage of the distributed system 406 itself).  
Regarding claim 4, Dain teaches wherein the storing at least the first portion and the second portion comprises storing the first portion on the first storage tier, storing the second portion on the second storage tier, and storing the third portion on the third storage tier ([0089] - to one approach, the memory updated in sub-operation 534 may be the metadata corresponding to the originally received data volume from which the portion of data was separated. According to another approach, the memory updated may be a lookup table stored in object storage,)  
Regarding claim 5, Dain does not teach wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates. 
Mehortra teaches wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates as taught by Mehortra. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Mehortra ([0002]).
Regarding claim 6, Dain teaches further comprising determining, by the multi-tenant storage device, whether a size of each of the first portion and the second portion meets a predetermined size threshold(Figure 5B, 526-536), wherein the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier is further based on whether the size of each of the first portion and the second portion meets the predetermined size threshold (Figure 5B, 526-536).  
Regarding claim 7, Dain teaches wherein a service provider performs at least one selected from the group consisting of: creates the multi-tenant storage device, maintains the multi-tenant storage device, deploys the multi-tenant storage device, and supports the multi-tenant storage device ([0030] - Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi -tenant model).  
Regarding claim 9, Dain teaches wherein the multi-tenant storage device includes software provided as a service in a cloud environment (FIG. 1B is a cloud computing environment, in accordance with one embodiment).  
Regarding claim 10, Dain teaches a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a multi-tenant storage device to cause the multi- tenant storage device to: update tenant-specific storage rules based on the statistics data for the first object attribute meeting the first predetermined threshold value (Fig 5B 526-534);  P201908667US0138 of 42update the tenant-specific storage rules based on the statistics data for the second object attribute meeting the second predetermined threshold value(Fig 5B 526-534); receive a data object for storage from the tenant(Figure 5A, 506); divide the data object into at least a first portion and a second portion based on the tenant- specific storage rules ([0105] - However, when a tenant requests to make the z/TPF record data available to a CRM application, the TS7700 may export the data volumes to an object store (e.g., using MCStore), preferably with a 1-to-1 mapping between the data volume and the corresponding object. Upon receiving the tenant's request, the object store may invoke a storlet which separates the records in the data volume according to tenant. New multi -tenant security boundaries and objects for each set of tenant records may subsequently be created. The metadata corresponding to the original object may also be updated with the name, location, security credentials, size, etc., of the objects separated by tenant. Moreover, implementing Spectrum Scale unified file and object access may allow for the objects created by the storlet to be directly accessible via legacy file protocols by the distributed system CRM application); and store the first portion on the first storage tier and (Figure 5B, 534). 
Mehrotra teaches generate statistics data regarding object attributes for a set of queries submitted by a tenant of the multi-tenant storage device; determine that statistics data for a first object attribute meets a first predetermined threshold value associated with a first storage tier of the multi-tenant storage device; ([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking), determine that statistics data for a second object attribute meets a second predetermined threshold value associated with a second storage tier of the multi-tenant storage device([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking),;
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include generate statistics data regarding object attributes for a set of queries submitted by a tenant of the multi-tenant storage device; determine that statistics data for a first object attribute meets a first predetermined threshold value associated with a first storage tier of the multi-tenant storage device, determine that statistics data for a second object attribute meets a second predetermined threshold value associated with a second storage tier of the multi-tenant storage device as taught by Mehortra. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Mehortra ([0002]).
Joshi teaches generate statistics data regarding object attributes for a set of search queries submitted by a tenant of the multi-tenant storage device, wherein the object attributes are properties of stored data objects used for querying (Figure 4, S255-S265).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain in view of Mehortra, as seen above, to include generate statistics data regarding object attributes for a set of search queries submitted by a tenant of the multi-tenant storage device, wherein the object attributes are properties of stored data objects used for querying as taught by Joshi. It would be advantageous to make the combination to increase security of database management systems with respect to processing searches, or queries, to only allow the tenant to view data that tenant has permission to view as taught by Joshi ([Figure 4]).
Regarding claim 11, Dain does not teach wherein the program instructions further cause the multi-tenant storage device to collect query data for the set of queries, the query data including the object attributes.  
Mehrotra teaches wherein the program instructions further cause the multi-tenant storage device to collect query data for the set of queries, the query data including the object attributes ([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include wherein the program instructions further cause the multi-tenant storage device to collect query data for the set of queries, the query data including the object attributes as taught by Mehortra. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Mehortra ([0002]).
Regarding claim 12, Dain teaches wherein the dividing the data object into at least the first portion and the second portion comprises dividing the data object into the first portion, the ([0081] - As described above, the at least one program may be a storlet implemented in the object storage of the distributed system 406 itself).  
Regarding claim 13, Dain teaches wherein the program instructions further cause the multi-tenant storage device to store the third portion on a third storage tier based on the tenant-specific storage rules  ([0089] - to one approach, the memory updated in sub-operation 534 may be the metadata corresponding to the originally received data volume from which the portion of data was separated. According to another approach, the memory updated may be a lookup table stored in object storage,).  
Regarding claim 14, Dain teaches wherein the program instructions further cause the multi-tenant storage device to determine that a size of the third portion meets a predetermined size threshold, wherein the storing the third portion on the third storage tier is P201908667US0139 of 42based on the determining that the size of the third portion meets the predetermined size threshold (Fig 5B, 526-536).  
Regarding claim 15, Dain does not teach wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates. 
Mehortra teaches wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates([0016] - Aspects of the disclosure relate to ranking database objects based on a plurality of parameters such as individual users who have authority to access the database objects, the frequency in which the database objects are updated, or the frequency in which the database objects are used for automatically placing or moving highly-ranked database objects to faster storage groups such as flash storage. As such, query performance or efficiency may benefit. Features may relate to authorization types on a database object, how the database object is defined in schema, or how often it is accessed in order to to derive a rank for the database objects. In addition, statistics may be captured for database objects in correspondence with the ranking). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Dain, as seen above, to include wherein the threshold values are selected from at least one of the group consisting of: frequency of use and frequency of updates as taught by Mehortra. It would be advantageous to make the combination to increase the performance of database management systems with respect to processing searches, or queries, to databases as taught by Mehortra ([0002]).
Claims 16-20 are rejected using similar reasoning seen in the rejection of claims 10-15 due to reciting similar limitations but directed towards a system. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al (US 2018/0173423), Mehrotra et al (US 2018/0004783), Joshi et al (US 20160292216) and George et al (US 20016/0334998)
Regarding claim 8, Dain in view of Mehortra does not explicitly teach wherein the updating the tenant- specific storage rules for each of the first storage tier, second storage tier and third storage tier and the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier are provided by a service provider on a subscription, advertising, and/or fee basis.  
George teaches teaches wherein the updating the tenant- specific storage rules for each of the first storage tier, second storage tier and third storage tier and the storing the at least the first portion and the second portion on separate ones of the first storage tier, second storage tier or third storage tier are provided by a service provider on a subscription, advertising, and/or fee basis (Fig 3, 302).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166